Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This document is in response to the amendment filed After-Final on December 14, 2021.

3.	Claims 1-20 remain pending.

Response to Arguments
4.	Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive.
The applicant seems to be asserting that “Martinez merely discloses a “metamodel” and metamodel is not the same as metadata (see Remarks, page 9-12). The examiner disagrees. Martinez teaches in paragraph [0067], “In embodiments, the metamodel provides a flexible structure to organize metadata and apply the same policies using a combination of system and user supplied metadata that may indicate use of the same policy, however may define the same policy in different ways... ” (emphasis added). Clearly, Martinez explicitly teaches metadata.
Martinez further teaches in paragraph [0067], “The metamodel allows a policy that requires provisioning in the most fault tolerant data center to be assigned Tier 5 or Tier 1 metadata, depending on the definition of the most fault tolerant data center in that specific operating environment” (emphasis added). Martinez explicitly teaches metamodels are assigned metadata.
Even still, Martinez teaches in paragraph [0108], “Each computing workload may have policy and metadata information stored by the system that includes what computing workload it is, how the computing workload is used, how quickly the computing workload needs to be performed, and the like” (emphasis added).  The applicant seems to be ignoring such general .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Dorward has been cited to explicitly teach the missing limitation of a metadata that is stored in a predetermined format.
	In response to the argument with respect to claim 5, again the applicant seems to be ignoring knowledge of one or ordinary skill in the art.  Clearly, network provisioning metadata will inherently comprise information necessary for the provisioning including address of the controller that controls the host and authentication credentials to communicate with the controller since Martinez explicitly teaches provisioning metadata as explained above and Martinez further teaches in paragraph [0022]: “the method further comprises declaring a static network address for the computer workload” and [0023]: “such that computer workloads being performed by a cloud-computing resource operating in that zone may be modified only by users who have specified authorization credentials issued by that enterprise”.
	In response to the argument with respect to claim 8, Martinez explicitly teaches determining a change to the utilization of the provisioned resources.  Again, it is inherent that if a change is determined, it is reflected in the metadata.  Martinez teaches in paragraph [0067], “In embodiments, the metamodel provides a flexible structure to organize metadata and apply the same policies using a combination of system and user supplied metadata that may indicate use of the same policy” and in paragraph [0072], “a user may request that the cloud-computing service change or computer workload with respect to the cloud-computing resources utilized (e.g., change to a platform stack). As in the other components of the platform 20, in the manager module 26 the user may have access to, or may create or modify, policy information or metamodel data relevant to the computer workloads with which the user can interact in the manager module 26”.
	Clearly, one of ordinary skill in the art knows the definition of a metadata.  Metadata is “Data about data. In data processing, metadata is definitional data that provides information about or documentation of other data managed within an application or environment.  For example, metadata would document data about data elements or attributes, (name, size, data type, etc) and data about records or data structures (length, fields, columns, etc) and data about data (where it is located, how it is associated, ownership, etc.). Metadata may include descriptive information about the context, quality and condition, or characteristics of the data” (http://foldoc.org/metadata).  Martinez explicitly teaches provisioning metadata.  The claimed functionalities associated with metadata are either inherent or well-known, routine, or conventional and will not distinguish the invention over prior art nor render the claims allowable.
	To advance prosecution, the applicants’ are suggested to amend and incorporate explicit distinguishing functionalities rather than relying on well-known functionalities associated with well-known data structures.

5.	For the reasons above, claims 1-20 remain rejected and pending.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
January 3, 2022